 



         

Exhibit 10.1
PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT (this “Agreement”), dated as of July 13, 2007 (the
“Effective Date”), between Harman Pro North America, Inc. (successor-in-interest
to Harman Acquisition Corp. (f/k/a Orban, Inc.)), a Delaware corporation
(“HPNA”), and Circuit Research Labs, Inc., an Arizona corporation (“CRL”).
WHEREAS, on May 31, 2000, CRL acquired the assets of Orban, Inc., which was then
an indirect wholly owned subsidiary of Harman International Industries,
Incorporated, the parent of HPNA.
WHEREAS, on October 12, 2004, CRL and HPNA executed a letter agreement whereby
CRL’s indebtedness owed to HPNA, then in an amount of approximately $8,500,000
in principal and $1,000,000 of accrued but unpaid interest, would be
restructured.
WHEREAS, on April 29, 2005 definitive agreements related to the restructuring of
CRL’s indebtedness were executed by the parties which provided as follows:
(i) CRL made a $1,000,000 payment to HPNA on the outstanding principal in
October 2004; (ii) HPNA waived all interest accrued after April 1, 2003 in
excess of 6.0% per annum, with the remaining accrued interest added to the
outstanding principal balance of the debt; (iii) HPNA exchanged $2,104,000 of
indebtedness for 2,104,000 shares of CRL common stock, which HPNA then sold to
C. Jayson Brentlinger, in his individual capacity (“Brentlinger”), for
$1,000,000, with payment made by delivery of a promissory note payable on
June 30, 2007 (the “Brentlinger Note”); and (iv) HPNA exchanged an additional
$2,400,000 of indebtedness for 1,509,804 shares of CRL common stock (the “CRL
Shares”).
WHEREAS, HPNA, CRL and CRL Systems, Inc., a Nevada corporation, entered into the
Third Amendment to Credit Agreement, dated as of April 29, 2005, to the Credit
Agreement dated as of May 31, 2000, as amended (collectively, the “Credit
Agreement”), pursuant to which (i) the remaining indebtedness of CRL to HPNA was
evidenced by a new promissory note in the original principal amount of
$3,227,530 (the “CRL Note”) and secured by a security interest covering all of
CRL’s assets; (ii) CRL’s indebtedness to HPNA was renewed and extended; and
(iii) the interest rate on the debt was reduced to 6.0% per annum, with interest
payable monthly in arrears.
WHEREAS, HPNA desires to sell to CRL, and CRL desires to purchase from HPNA, the
CRL Note (including all accrued interest thereon), the Brentlinger Note
(including all accrued interest thereon) and the CRL Shares (collectively, the
“CRL Securities”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Purchase of CRL Securities. On the Effective Date and subject to the
terms and conditions of this Agreement, CRL hereby purchases from HPNA, and HPNA
hereby sells to CRL, the CRL Securities for an aggregate purchase price of One
Million Five-Hundred Thousand Dollars ($1,500,000) (the “Purchase Price”).
     2. Payment of Purchase Price; Closing Deliveries.
          2.1 Deliveries by HPNA. HPNA hereby delivers to CRL (a) a duly
executed copy of this Agreement, (b) the original CRL Note, (c) the original
Brentlinger Note, and (d) a share certificate representing the CRL Shares, with
an executed stock power. Upon CRL’s reasonable request and at CRL’s sole
expense, HPNA will cooperate with CRL to release all security interests granted
to HPNA by CRL or its subsidiaries under the Credit Agreement.
          2.2 Deliveries by CRL. CRL hereby delivers to HPNA (a) a duly executed
copy of this Agreement, and (b) payment of the Purchase Price in immediately
available funds by wire transfer to an account designated by HPNA in writing.
     3. Representations and Warranties of HPNA. HPNA hereby represents and
warrants to CRL as follows:

1



--------------------------------------------------------------------------------



 



Exhibit 10.1
          3.1 Ownership. HPNA is the record owner of the CRL Common Stock.
          3.2 Authority; Consents. HPNA has the requisite authority to execute
and deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by HPNA and, assuming due authorization, execution and
delivery by CRL, represents the valid and binding obligation of HPNA,
enforceable against HPNA in accordance with its terms.
          3.3 No Conflicts. HPNA represents that the execution and delivery by
it of this Agreement and the performance by it of its obligations hereunder have
been duly authorized by all requisite corporate action and do not violate
(a) any provision of any law applicable to it, (b) its certificate of
incorporation or bylaws, or (c) any provision of any indenture, agreement or
other instrument to which it or any of its subsidiaries or any of its properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument.
          3.4 No Other Representations or Warranties. Except as set forth in
this Section 3, HPNA makes no other representations or warranties, whether
express or implied, with respect to the CRL Securities, HPNA or otherwise.
     4. Representations, Warranties and Covenants of CRL. CRL hereby represents,
warrants and covenants to HPNA as follows:
          4.1 Validity and Enforceability. CRL has the requisite authority to
execute and deliver this Agreement and perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by CRL and, assuming due authorization, execution and
delivery by HPNA, represents the valid and binding obligation of CRL,
enforceable against CRL in accordance with its terms.
          4.2 No Conflicts. CRL represents that the execution and delivery by it
of this Agreement and the performance by it of its obligations hereunder have
been duly authorized by all requisite corporate action and do not violate
(a) any provision of any law applicable to it, (b) its certificate of
incorporation or bylaws, or (c) any provision of any indenture, agreement or
other instrument to which it or any of its subsidiaries or any of its properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument.
          4.3 Reasonably Equivalent Value. CRL represents, warrants and agrees
that (a) this Agreement was bargained for and entered into in good faith and as
the result of arms’-length negotiations between the parties hereto, and
(b) based on the assessment of CRL’s board of directors, the consideration
received by CRL hereunder (including the CRL Securities and other benefits
hereunder) constitutes a reasonably equivalent value for the Purchase Price.
          4.4 Seniority. As of the Effective Date, no indebtedness or other
claim against CRL is senior in right of payment to the CRL Note, whether with
respect to interest or upon liquidation or dissolution, or otherwise.
          4.5 Solvency. Based on the financial condition of CRL as of the
Effective Date, after giving effect to the acquisition of the CRL Securities by
CRL as contemplated by this Agreement, CRL believes that (a) the fair value of
CRL’s assets exceeds the amount that will be required to be paid on or in
respect of CRL’s existing debts and other liabilities (including contingent
liabilities) as they mature, and (b) the anticipated cash flow of CRL, together
with the proceeds CRL would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. CRL does not intend to, and does not believe that it will,
incur debts

2



--------------------------------------------------------------------------------



 



Exhibit 10.1
beyond its ability to pay such debts as they mature. CRL has no knowledge of any
facts or circumstances that lead it to believe that it may need to file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction.
          4.6 Full Disclosure. This Agreement does not (a) contain any
representation, warranty or information that is false or misleading with respect
to any material fact, or (b) omit to state any material fact necessary in order
to make the representations, warranties and information contained herein not
false or misleading.
     5. Miscellaneous.
          5.1 Successors and Assigns. The rights and obligations of the parties
hereunder may not be assigned without the prior written consent of the other
party hereto. This Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors and permitted assigns.
          5.2 Further Assurances. Each party hereby agrees to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions and intent of this Agreement.
          5.3 Amendment and Waiver. This Agreement may be amended only by a
written agreement executed by an authorized representative of each of the
parties hereto. No amendment of or waiver of, or modification of any obligation
under, this Agreement will be enforceable unless set forth in a writing signed
by an authorized representative of the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon each party hereto and each of their respective successors and permitted
assigns. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.
          5.4 Governing Law. This Agreement will be governed by the laws of New
York without regard to its choice of law provisions. Each of the parties hereto
consents to the jurisdiction of any state or federal court located within or
having jurisdiction over the County of New York, State of New York and
irrevocably agrees that all actions or proceedings arising out of or relating to
this Agreement must be litigated in such courts. Each of the parties to this
Agreement accepts the exclusive jurisdiction of the aforesaid courts and waives
any defense of forum non conveniens, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. EACH PARTY WAIVES
ITS RIGHT TO A JURY TRIAL IN ANY COURT ACTION ARISING BETWEEN THE PARTIES,
WHETHER UNDER THIS AGREEMENT OR RELATED TO THIS AGREEMENT AND WHETHER MADE BY
CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR OTHERWISE.
          5.5 Severability. If any provision of this Agreement is determined by
any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement.
          5.6 Third Parties. Nothing expressed or implied in this Agreement is
intended, or is to be construed, to confer upon or give any person other than
the parties hereto any rights or remedies under or by reason of this Agreement.

3



--------------------------------------------------------------------------------



 



Exhibit 10.1
          5.7 Counterparts. This Agreement may be executed and delivered in one
or more counterparts, each of which will be an original, but when taken together
will constitute a single instrument.
          5.8 Titles and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.
          5.9 Expenses. All costs and expenses incurred in connection with the
negotiation, execution, delivery and performance of this Agreement shall be paid
by the party incurring such expenses except as otherwise provided in the last
sentence of Section 2.1 hereof.
          5.10 Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written, between the parties hereto with respect to the specific subject
matter hereof.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



Exhibit 10.1
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the day and year first above written.

            Harman Pro North America, Inc., a Delaware corporation
      By:   /s/ Sandra B. Robinson         Print Name:   Sandra B. Robinson     
  Title:   V.P.       Date:   7/13/2007        Circuit Research Labs, Inc., an
Arizona corporation
      By:   /s/ C. Jayson Brentlinger         Print Name:   C. Jayson
Brentlinger        Title:   President, CEO, Chairman       Date:    7/12/2007   
 

5